be considered. See Poulos v. Eighth Judicial Dist. Court, 98 Nev. 453, 455,
                652 P.2d 1177, 1178 (1982); see also State ex rel. Dep't of Transp. v.
                Thompson, 99 Nev. 358, 360, 662 P.2d 1338, 1339 (1983). Because we are
                not satisfied that this court's intervention by way of extraordinary writ is
                warranted, we deny the petition. See NRAP 21(b).
                            It is so ORDERED.




                                                                                   J.



                                                                                   J.
                                                   Parraguirre ats'a6   e3"at"


                                                                                   J.
                                                   Saitta


                cc: Hon. Connie J. Steinheimer, District Judge
                     Ian E. Silverberg
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A